 JENSEN'S TRUCK STOPBosse, Inc., d/b/a Jensen's Truck Stop and GeneralTruck Drivers, Warehousemen and Helpers Union,Local 980, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica. Case 20-CA-12394January 30, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn September 30, 1977, Administrative Law JudgeWilliam J. Pannier III issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Respon-dent filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint is dismissed in itsentirety.: The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEWILLIAM J. PANNIER III, Administrative Law Judge: Thismatter was heard by me in Ukiah, California, on June 9,1977. On March 17, 1977, the Regional Director for Region20 of the National Labor Relations Board issued acomplaint and notice of hearing based on an unfair laborpractice charge filed on January 24, 1977, alleging viola-tions of Section 8(aX)(1) and (5) of the National LaborI Respondent also operates a similar establishment in Dunagan, Califor-nia: Bosse, Inc., d/b/a Dunagan Truck Stop.I The unit was all gas station attendants and cashiers employed by234 NLRB No. 93Relations Act, as amended, 29 U.S.C., § 151, et seq., hereincalled the Act.All parties have been afforded full opportunity to appear,to introduce evidence, to examine and cross-examinewitnesses, and to file briefs. Based on the entire record,upon the briefs filed on behalf of the parties, and upon myobservation of the demeanor of the witnesses, I make thefollowing:FINDINGS OF FACTI. JURISDICTIONAt all times material, Bosse, Inc., d/b/a Jensen's TruckStop, herein called Respondent, has been a Californiacorporation, having a place of business in Ukiah, Californi-a,' where it engages in the retail sale of diesel fuel andgasoline. During the past 12 months, Respondent derivedgross revenues in excess of $500,000 from its operationsand, additionally, purchased and received goods valued inexcess of $50,000 directly from suppliers located outsidethe State of California. Therefore, I find, as admitted in theanswer to complaint, that at all times material, Respondenthas been an employer engaged in commerce and inoperations affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II1. THE LABOR OROANIZATION INVOLVEDAt all times material, General Truck Drivers, Ware-housemen and Helpers Union, Local 980, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, herein called the Union, has beena labor organization within the meaning of Section 2(5) ofthe Act.III. ISSUEWhether Respondent violated Section 8(aX5) and (1) ofthe Act by failing and refusing to sign a written collective-bargaining agreement embodying a provision for shiftdifferential pay, as agreed upon by the parties duringnegotiations.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsFollowing certification2on September 16, 1976,3theUnion participated in five negotiating sessions (September29, October 15 and 21, and November 9 and 29) withRespondent. Agreement was reached on the terms of acontract at the final session. Thereafter, there were threetelephone conversations between Respondent's negotiator,Jack M. Harper, and Business Agent Charles Green, theUnion's principal spokesperson during the negotiations,resulting in a dispute over whether there had beenagreement to include a shift differential payment provisionin the contract. This is the only issue presented by theRespondent at its 1460 Lovers Lane, Ukiah, California, location, excludingoffice clerical employees, guards and supervisors as defined in the Act.3 Unless otherwise stated, al dates occurred in 1976.567 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplaint. Accordingly, without regard to whether or notthe parties were acting in good faith during bargaining,under Board policy and in view of Section 3(d) of the Act'smandate with regard to the General Counsel's authorityover issuance of complaints, this Decision must be con-fined to the question of whether there was or was not suchagreement. Shreveport Garment Manufacturers, 133 NLRB117, 119 (1961). "Respondent was never put on notice that[a more broadly based] violation was in issue." AndresOldsmobile, Inc., 230 NLRB 1191 (1977); accord: MedicineBow Coal Company, 217 NLRB 931, fn. 2 (1975); contra:Alexander Dawson, Inc. d/b/a Alexander's Restaurant andLounge, 228 NLRB 165 (1977).In resolving this issue, I am convinced that not one of thewitnesses who appeared at this hearing was fully candid,with some being less so than others; and that all of themattempted to tailor, to a greater or lesser extent, theirrecitations of events to conform to the positions of theparties whom they supported and, in the case of Green andHarper, to avoid the embarrassing positions in which they,notwithstanding their experience as negotiators, foundthemselves. Accordingly, the factual findings are basedupon a careful analysis of all testimony advanced in lightof the demeanor of each witness in advancing thatparticular testimony.Prior to the initial meeting, Respondent's employees hadbeen working a 5-day, 12-hour-a-day workweek. However,a state law was to become effective on October 18, makingpayment of overtime rates mandatory for all time workedin excess of 8 hours a day. According to Green, Respon-dent had posted a notice announcing that the workweekwould be changed to one of six 8-hour days and the Unionhad protested this change by letter. The Union also hadsubmitted a written proposal embodying a 5-day, 12-hour-a-day workweek provision. These events formed the back-ground for the September 29 meeting at which, testifiedGreen, Harper had initiated discussion of the workweekissue by commenting "to the effect that because of the newstate laws that they would have to put in their new shifts,and we disagreed at that point of changing shifts at anytime in our first meeting." This subject, however, was thenbrushed aside when the parties fell to arguing over whethera union-security clause should be included in their con-tract, with Green pointing out that there was such a aclause in the contract covering employees at the Dunaganfacility.At the second meeting, on October 15,4Harper made aproposal regarding the workweek which, he testified, hadbeen designed "to get the Union off its demand for a 60-4 The Union contends that this meeting commenced at 2 p.m., whileRespondent asserts that it began at 10 a.m. I make no finding on this pointas I do not regard it as material. It should, however, be noted that either sidecould be accurate based upon the testimony presented. Thus, while themeeting had been scheduled originally to commence at 10 a.m., Harper didnot dispute Green's testimony that it had then been rescheduled to 2 p.m.,because of a conflicting preelection hearing scheduled to commence at 10a.m. that day. The fact that Ralph Bosse had to drive for 2 hours to reachUkiah is not as significant as Respondent argues, for, as president ofRespondent, he quite likely would have made the drive in any event forpurposes connected with operating Respondent. Conversely, the GeneralCounsel acknowledges that the schedule conflict was removed on October13 when a Stipulation for Certification Upon Consent Election wasexecuted, thereby obviating the need for a preelection hearing. Inasmuch ashour work week."5This proposal combined the proposedworkweek change to six 8-hour days with a proposal forshift differential payments for second- and third-shiftemployees of 10 cents and 15 cents, respectively. Greenresponded by asking if the amounts were negotiable and,receiving no reply, then passed on to renewed discussion ofunion security. This ended discussion of shift differentialfor the duration of the meeting.In making these findings regarding Respondent's Octo-ber 15 workweek and shift differential proposal, I do notcredit the testimony of former cashier Julia Soinila, whohad accompanied Green during these negotiations, thatGreen had accepted Respondent's proposal. Not only isthis inconsistent with Green's own account of his response,but, as the shift differential was coupled with workweek ina package proposal, acceptance would have ended furthernegotiations regarding workweek, as well as shift differen-tial. Quite clearly this was not the case, for negotiationsregarding workweek took place at all remaining meetings.Similarly, I do not credit Respondent's witnesses' asser-tions that the proposal had been withdrawn specificallylater that same day. It is undisputed that in conversationsoccurring after November 29 regarding shift differentialboth Harper, Respondent's negotiator, and Ralph Bosse,Respondent's president and the official who possessedauthority to grant final approval of any agreement reached,had accused Green of having rejected this proposal.Neither of these two most central figures on Respondent'sside had asserted during these conversations that theproposal had been specifically withdrawn. Yet, had thisbeen the case at least one of them would seemingly havepointed that fact out to Green while arguing with him thatthere had been no agreement on shift differential. In short,Respondent's postagreement conversations with Greentend to support my ultimate finding in this matter thatGreen's response to the October 15 proposal had ledRespondent to believe that it was unacceptable and couldpossibly be more costly than Respondent had anticipated;that Respondent then pursued negotiations concerningworkweek without further consideration of shift differen-tial; that Green's subsequent resurrection of the shiftdifferential portion of the proposal brought to light that ithad never been retracted specifically; and that, in an effortto fortify their position that there had never been agree-ment on shift differential, Respondent's officials embell-ished their testimony in this instance by creating awithdrawal comment that had never been made.One other topic of significance arose during the October15 meeting. Harper testified that at this meeting he hadGreen conceded that Harper had previously told him that he (Harper) hadintended to be in Ukiah on October 15 in any event, it is not inconceivablethat the meeting would then have been rescheduled again; this time back tothe original 10 a.m. starting time.s I do not credit the testimony of Respondent's witnesses that Harperhad failed to discuss this proposal with Respondent's officials beforeoffering it to the Union. Harper is an experienced negotiator and heconceded that it had been his practice to review proposals with his clientbefore making them. Further, shift differential is a monetary item which, ifaccepted, would of necessity have a financial impact upon Respondent. Inthese circumstances, I rind it highly unlikely that Harper would havedeviated from his normal practice to make a proposal of this significancewithout first having cleared its acceptability with his client.568 JENSEN'S TRUCK STOPinformed Green that any agreements reached were subjectto, inter alia, Ralph Bosse's approval. Green denied that hehad been so advised and contended that Harper had notmade mention of this fact until much later. However, onthis point, I credit Harper and find that it was Green whowas attempting to buttress his position by his testimony inthis area. Harper testified that pursuant to his employer'spolicy he customarily informs unions, upon enteringnegotiations, that his authority is limited to the extent thathis principal's approval is necessary for final agreements tobe attained.6Green had negotiated with Harper in the pastand his testimony that he could not "recollect" Harperhaving ever given notice of his limited authority duringthese past negotiations was unpersuasive both in substanceand in tenor. Moreover, his testimony as to when Harperhad assertedly first advised him of the limitation wasequivocal: "I would say probably at our fourth meeting[November 9], and maybe even later. I don't recall himcoming right out and saying anything." Yet, the proposalssubmitted by Harper on October 21 each carried aqualifying statement that it was "recommended for adop-tion subject to agreement on the contract as a whole, andratification of. ..[the] chief executive of the Employer."Green had signed beneath this legend on each proposalsubmitted by Respondent. In these circumstances, it isclear that Harper was not hiding the limitation on hisauthority, that Green had been put on notice of thatlimitation, and that the circumstantial evidence supportsHarper's testimony that he had advised Green specificallyof that fact, as was his custom, on October 15. 1 so find.The subject of shift differential was never discussedduring the remaining three meetings. However, the work-week was a subject of repeated negotiations between theparties.7Of significance is the meeting of October 21. Inresponding to the Union's October 15 renewal of itscontinued 60-hour workweek proposal, Harper proposedthe "same language as contained in the employer's Duna-gan contract" at the October 21 meeting. The Dunagancontract, with which Green was familiar as illustrated byhis own reference to it on September 29 in connection withthe discussion of union security, provides for a workweeks Harper testified that the dispute over workweek and union security haddiverted him from making such an announcement at the September 29meeting. In light of what had transpired at that meeting. I find thatexplanation both logical and credible.I In this area, Green again attempted to enhance his position by tailoringhis testimony. Thus, in an effort to nullify any possible adverse effect of theabsence of discussion of shift differential at the November 29 meeting,where agreement on a contract had been reached, he testified that only thefour subjects left in dispute at that point had been covered during thatmeeting. He identified these disputed subjects as being sick leave, a cashiers'clause, union security, and leave for holidays and funerals. Thus, if credited,this testimony would mean that the workweek, to which shift differentialhad been appended in Respondent's October 15 proposal, had no longerbeen a disputed issue at the last meeting. Yet, a careful examination ofGreen's own testimony on the progress of negotiations regarding workweekshows that not to have been the fact, for he testified that "in the third andfourth meetings, we had been changing our positions" and, further, that onNovember 9 the Union had "asked that Charlie Anderson and Virgil Rileyremain on 12-hour shifts, and all other employees stay at the six eight hourshifts [sic i. We modified it that far." In view of this testimony as to wherethings stood as of the end of the November 9 session and in light of the factthat Respondent's proposed 48-hour workweek was ultimately agreed uponby the parties, it is difficult to perceive how the workweek could not haveremained in dispute and been discussed on November 29. The record isof six 8-hour days, with time and a half for hours worked inexcess of 40 hours per week, but makes no provision forshift differential.Having attained final agreement, Green had then beenfaced with the task of submitting that agreement to theemployees for a ratification vote. "As I was putting mynotes together to present to the employees," testifiedGreen, "I came across a couple of questions that I wasn'tsure of. One of them again was the cashier thing that Iwanted to discuss, and the other was the shift differen-tial."8Green called Harper, pointing out that there hadnever been a specific withdrawal of the proposal of shiftdifferential. On direct examination, Green testified that, inreply, "Harper agreed at that point that yes, it was on thetable and they had not taken it off. He says, go ahead, andpresent it to the employees." This seemingly clear acquies-cence by Harper became less clear on redirect examinationwhen, as part of his effort to avoid conceding awareness ofthe limitation on Harper's authority, Green testified thatHarper had responded, "[t]hat as far as he could remem-ber, yes, they had put in on the table, they had not taken itoff the table. And he says, 'Yeah. Go ahead and vote it.'And he would talk to the employer." (Emphasis supplied.)9Both actions were carried out. Green presented the shiftdifferential as part of the contract which was then deemedratified by the employees. Harper presented the samesubject to Ralph Bosse who refused to agree to its inclusionin the contract.With the matter in this posture, Harper prepared thefinal contracts for signature. Upon discovering, in additionto several errors, that no shift differential clause had beenincluded, Green telephoned Harper. At this point the issuewas joined, with Harper asserting that the Union hadrejected the proposal and with Green countering that theUnion had only asked if the proposed amounts werenegotiable. Devoid of the embellishments provided by bothsides at the hearing, I find that this is the essence of theconflict presented.devoid of any evidence showing that the agreement to a 6-day, 8-hour-a-dayworkweek was achieved on any other occasion.s Green was cross-examined at some length with regard to why, if he hadbelieved that there had been agreement to shift differential, he had feltcompelled to contact Harper to question whether it was to be included inthe contract. After initially equivocating in an effort to avoid a directanswer, Green conceded that this had been one of the issues about which hehad felt uncertain, because "the employer had put the articles on the table atthat first meeting. They had not removed it from the first meeting. And Iwanted to be satisfied in my own mind, when I did present it to theemployees, that it was not removed from there."9 I find Harper's testimony that, in response to Green's announced intentto submit shift differential to ratification, he had said "If that's what hewanted to do, I didn't have any control over it" not to be credible. As wasevident throughout the hearing, Respondent had been most concerned withthe propriety of the Union's ratification procedures. During negotiations,Harper had displayed such concern about the matter that he had presentedproposals which were to be submitted to the employees for ratificationbefore binding agreement would be deemed to exist. In these circumstances,I find it highly improbable that he would cavalierly dismiss, as beyond hiscontrol, an announcement that the employees were to be told that aprovision on which no agreement had been reached was to be part of thecontract with Respondent if they ratified the agreement569 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. DiscussionWhile there was no announced time limit to Respon-dent's October 15 proposal, an offer unlimited as to time is"by elementary principles of law, open for a reasonablelength of time." Tanner Motor Livery, Ltd., 160 NLRB1669, 1681 (1966). Here, to minimize the impact of a soon-to-be-effective change in overtime law, Respondent hadbeen attempting to change its weekly work schedule. Thischange had been opposed by the Union. Thus, in an effort"to get the Union off its demand for a 60-hour work week,"Respondent had formulated the shift differential proposalas a sweetener and had added it to its previously proposedrevision in the workweek, thereby offering a package deal.While the Union did not reject the proposal, neither did itaccept it as Respondent had hoped that it would do.Accordingly, Respondent had failed to attain the desiredagreement to change the workweek prior to the effectivedate of the new state law. Since this had been the basis foradding shift differential to the workweek proposal, it wasnot unreasonable for Respondent to then delete thatportion from the package following the Union's failure toaccept it and the passage of the effective date of theovertime law. This it did, for on October 21, Respondentmade a workweek proposal on the basis of the Dunagancontract which contains no shift differential.The complaint does not charge Respondent with actingfor other than legitimate considerations. As the Union hadfailed to accept the package proposal on October 15 andinasmuch as the new overtime law had become effective,the October 21 offer had been no more than "a legitimatereaction to a change in the conditions which existed at thetime [of the proposal]." Vulcan Steel Tank Corporation, 106NLRB 1278, 1279 (1953). Parties are simply not "rigidlybound to each and every tentative decision reached," R. J.Oil & Refining Co., Inc., 108 NLRB 641, 643 (1954), and,concomitantly, neither are they rigidly bound to each andevery proposal made. Nor does the disparity of Respon-dent's October 21 proposal -occasioned by deletion ofthe shift differential portion of the prior proposal -mandate a different result, for the offer was made afterRespondent "had abandoned the 'package deal' as a basisfor agreement and .... is explainable on the ground thateach was made in a different context." Stoner RubberCompany, Inc., 123 NLRB 1440, 1443 (1959).Therefore, in light of the circumstances which motivatedthe shift differential offer, the Union's failure to accept iton October 15 as desired by Respondent in offering it, thepassage of the effective date for the overtime law, and theOctober 21 proposal of a workweek provision on the sameterms as in the Dunagan contract which contains no shiftdifferential provision, I find that Respondent no longer hadshift differential in mind when it arrived at agreement onNovember 29. Moreover, while the Union was never toldspecifically that the shift differential portion of the October15 proposal was no longer being offered by Respondent,the latter's preclusion of it from consideration is sufficientto prevent a finding that there was a meeting of the mindsupon its inclusion on November 29.In any event, the Union must certainly have been awarethat no shift differential was being offered by October 21,since there was no such provision in the Dunagan contract,with which the Union had displayed familiarity on Septem-ber 29 and which was relied upon by Harper for hisworkweek proposal at that meeting. Further, Green'sbelated discovery of the October 15 offer, upon reviewinghis notes for the ratification meeting, and his uncertainty asto whether it had ever been specifically withdrawn demon-strates that he had reached agreement on November 29without regard to shift differential, and that it had not beena consideration influencing his ultimate assent to Respon-dent's October 21 workweek offer. Consequently, there hadbeen no agreement to include shift differential when acontract was agreed upon on November 29, becauseRespondent had deemed it no longer offered after October15 and because Green had long forgotten that it had beenoffered, having continued negotiations without regard to itas a subject for consideration. In short, there had been nomeeting of the minds on shift differential because it wasnot on the mind of either party.This then leads to consideration of the effect of Harper'spostagreement telephone admission that the shift differen-tial portion of the October 15 offer had never beenspecifically withdrawn and of his suggestion that Greeninclude it among the items submitted to the employees forratification. It is apparent that at the time of this conversa-tion Harper had been surprised when Green had resur-rected this now-dated proposal and that he was uncertainof the effect of his failure to have withdrawn it specifically.Nonetheless, had he possessed full authority to makecommitments binding upon Respondent, his commentsduring that converation would have sufficed to form anagreement on inclusion of shift differential. However, hedid not possess that authority. That authority resided withRalph Bosse and there is no evidence that the latter hadever assented to inclusion of shift differential after theUnion had failed to accept the October 15 packageproposal.This arrangement whereby Ralph Bosse retained author-ity to accept or to reject agreements before they becamebinding upon Respondent has not been challenged asbeing an unfair labor practice. Nor would such a challengebe meritorious. See Gu/f States Canners, Inc., 224 NLRB1566, 1576-77 (1976); Printing Industries of NorthernCalifornia, 204 NLRB 329, 333-334 (1973); see alsodiscussion and cases cited in The Anaconda Company, 224NLRB 1041, 1051 (1976). As found above, by virtue of hisprior negotiations with Harper, of the statements made byHarper on October 15, and of the qualifying statements onRespondent's October 21 proposals, Green was on noticeof this limitation on Harper's authority well before the twoconversed on the telephone following the November 29meeting. Moreover, as shown by what appears to havebeen an inadvertent admission of a matter which he hadearlier attempted to avoid acknowledging having been said,Green conceded that during this conversation Harper hadstated specifically that he "would talk to the employer"about including a shift differential provision in the con-tract. Such a comment could have referred to nothing otherthan Harper's need to secure Ralph Bosse's approval for570 JENSEN'S TRUCK STOPfinal agreement on the matter. While the latter appears tohave taken some time weighing his final decisions,0heultimately rejected any modification of the contract to adda shift differential provision.Therefore, it cannot be said that a final agreement toinclude shift differential was achieved as a result of thepost-November 29 events. See Harry R. Pickett and Eva M.Pickett d/b/a F & J Wire Products Co., 174 NLRB 340(1969). Accordingly, I shall grant Respondent's motion todismiss the complaint.CONCLUSIONS OF LAW1. Bosse, Inc., d/b/a Jensen's Truck Stop, is an em-ployer within the meaning of Section 2(2) of the Act,engaged in commerce within the meaning of Section 2(6)and (7) of the Act.O1 Twice in December, Manager Everett Bosse told cashier JeanChadwick that no decision or agreement had yet been made on shifdifferential, but had assured her that if it were included in the contract, itwould be retroactive. Such comments support my finding that Ralph Bossewas considering, but had not yet consented to, shift differential inDecember.2. General Truck Drivers, Warehousemen and HelpersUnion, Local 980, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5) ofthe Act.3. Respondent has not violated the Act in any manneralleged in the complaint.On the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:ORDER"It is hereby ordered that the complaint be, and it herebyis, dismissed in its entirety.11 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.571